IndyMac IMSC Mortgage Loan Trust 2007-HOA1 Final Term Sheet [IndyMac Bank, F.S.B. LOGO] $425,658,100 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC AND IS EFFECTIVE FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. FREE WRITING PROSPECTUS DATED JUNE 29, 2007 IndyMac IMSC Mortgage Loan Trust 2007-HOA1 Distributions are payable monthly on the 25th day of each month, beginning July 25, 2007 The following classes of certificates are offered pursuant to this free writing prospectus: Class Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) Class Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) ClassA-1-1 $ 168,288,000 Floating Class B-1 $ 7,601,000 Floating Class A-1-2 $ 70,119,000 Floating Class B-2 $ 6,081,000 Floating ClassA-2-1 $ 36,083,000 Floating Class B-3 $ 1,737,000 Floating Class A-2-2 $ 32,955,000 Floating Class B-4 $ 2,606,000 Floating ClassA-2-3 $ 22,671,000 Floating Class B-5 $ 1,738,000 Floating Class A-2-4 $ 10,465,000 Floating Class B-6 $ 1,303,000 Floating Class A-3 $ 60,102,000 Floating Class B-7 $ 1,303,000 Floating ClassAXPP $ 434,344,776(3) Variable Class B-8 $ 1,303,000 Floating ClassA-R $ 100 Variable Class B-9 $ 1,303,000 Floating (1)This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 10%. (2)The classes of certificates offered by this free writing prospectus, together with the method of calculating their pass-through rates, are listed in the tables under “Summary—Description of the Certificates.” (3)The Class AXPP Certificates will consist of an interest-only component and a principal-only component.The initial notional amount of the Class AXPP Certificates is set forth in the table above but is not included in the aggregate class certificate balance of all the certificates offered. Issuing Entity IndyMac IMSC Mortgage Loan Trust 2007-HOA1, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101-7211, and its telephone number is (800) 669-2300. Significant Originators All of the mortgage loans were acquired by the sponsor through its conduit channel.Approximately 47.51% and 16.63% of the mortgage loans were originated by Quicken Loans Inc. and Residential Mortgage Capital, respectively.The remainder of the mortgage loans were acquired from sellers each of which account for less than 10% of the mortgage loans. Trustee and Supplemental Interest Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705-4934, Attention: Trust Administration IN07MH, and its telephone number is (714) 247-6000. Certificate Insurer Financial Security Assurance Inc. will unconditionally and irrevocably guarantee certain payments on the Class A-1-2, Class A-2-3 and Class A-3 Certificates on each distribution date pursuant to the terms of a financial guaranty insurance policy.The policy will not cover any classes of certificates other than the Class A-1-2, Class A-2-3 and Class A-3 Certificates and is subject to certain limitations as described in this free writing prospectus. Swap Counterparty, Cap Counterparty and Corridor Counterparty The Bank of New York, a New York banking corporation. Pooling and Servicing Agreement The pooling and servicing agreement dated as of June 1, 2007 among the seller, the servicer, the depositor, the trustee and the supplemental interest trustee, under which the issuing entity will be formed. Cut-off Date For each mortgage loan, the later of June 1, 2007 and the origination date of that mortgage loan. Closing Date On or about June 29, 2007. The Mortgage Loans The mortgage pool will consist primarily of 30- and 40-year conventional adjustable-rate negative amortization mortgage loans secured by first liens on one- to four-family residential properties.The mortgage rate on each mortgage loan is fixed for a specified period after origination after which the mortgage rate is adjustable, based on (x) the one-year LIBOR index, (y)the six-month LIBOR index or (z) the MTA index. The percentages of the aggregate stated principal balance of the mortgage loans as of the cut-off date for the various fixed rate periods are expected to be approximately as follows: Fixed Rate Period (months) Percent of Cut-off Date Pool Principal Balance 36 0.32% 60 90.38% 84 9.31% The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. S-3 As of the cut-off date, the mortgage loans in the issuing entity had the following characteristics: Aggregate Stated Principal Balance $434,344,776 Geographic Concentrations in excess of 10%: California 44.79% Weighted Average Original LTV Ratio 74.93% Weighted Average Mortgage Rate 6.952% Range of Mortgage Rates 5.500% to 9.125% Average Current Principal Balance $328,800 Range of Current Principal Balances $61,061 to $2,518,956 Weighted Average Remaining Term to Maturity 358 months Weighted Average FICO Credit Score 721 Weighted Average Gross Margin 2.468% Weighted Average Maximum Mortgage Rate 11.965% Weighted Average Minimum Mortgage Rate 2.468% Range of Months to Next Mortgage Rate Adjustment 29 to 84 months Range of Months to Next Payment Adjustment 30 to 85 months Negative Amortization Limit 105% 0.11% 110% 1.07% 115% 98.82% S-4 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance / Initial Notional Amount (1) Principal Type Interest Type Final Scheduled Distribution Date Modeled Final Distribution Date Initial Rating Moody’s/S&P (4) Offered Certificates A-1-1 $168,288,000 Senior/Super Senior Floating Rate July 25, 2037 September 25, 2013 Aaa/AAA A-1-2 $70,119,000 Senior/Super Senior/ Senior Support Floating Rate July 25, 2037 September 25, 2013 Aaa/AAA A-2-1 $36,083,000 Senior/Super Senior Floating Rate July 25, 2037 February 25, 2009 Aaa/AAA A-2-2 $32,955,000 Senior/Super Senior Floating Rate July 25, 2037 December 25, 2010 Aaa/AAA A-2-3 $22,671,000 Senior/Super Senior Floating Rate July 25, 2037 June 25, 2013 Aaa/AAA A-2-4 $10,465,000 Senior/Super Senior Floating Rate July 25, 2037 September 25, 2013 Aaa/AAA A-3 $60,102,000 Senior/ Senior Support Floating Rate July 25, 2037 September 25, 2013 Aaa/AAA AXPP $434,344,776 (5) Senior/Component Variable Rate July 25, 2037 September 25, 2013 Aaa/NR A-R $100 Senior/REMIC Residual Variable Rate July 25, 2037 July 25, 2007 Aaa/AAA B-1 $7,601,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 Aa1/AA+ B-2 $6,081,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 Aa2/AA B-3 $1,737,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 Aa2/AA- B-4 $2,606,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 A1/A+ B-5 $1,738,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 A1/A B-6 $1,303,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 A2/A- B-7 $1,303,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 A3/BBB+ B-8 $1,303,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 Baa1/BBB B-9 $1,303,000 Subordinate Floating Rate July 25, 2037 September 25, 2013 Baa2/BBB- Non-Offered Certificates(6) B-10 $2,823,000 Subordinate Variable Rate July 25, 2037 September 25, 2013 Ba2/BB B-11 $3,475,000 Subordinate Variable Rate July 25, 2037 September 25, 2013 NR/B B-12 $2,388,676 Subordinate Variable Rate July 25, 2037 September 25, 2013 NR/NR L N/A Late Payment Fees N/A N/A NR/NR C-X N/A N/A N/A N/A NR/NR (1) This amount is subject to a permitted variance in the aggregate of plus or minus 10% and depends on the amount of mortgage loans actually delivered on the closing date. (3) The offered certificates will not be offered unless they are assigned not lower than the indicated ratings by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service Inc. (“Moody’s”).A rating is not a recommendation to buy, sell or hold securities.These ratings may be lowered or withdrawn at any time by either of the rating agencies. (4) Solely for purposes of determining distributions of principal and interest and the allocation of realized losses and net deferred interest on the mortgage loans, the Class AXPP Certificates are comprised of two components that are not separately transferable: an interest-only component (the IO Component) and a principal-only component (the PO Component).The IO Component is a notional amount, interest only component that will not have a component principal balance.The PO Component will have a component principal balance (initially zero).The notional amount of the Class AXPP Certificates will equal the notional amount of its IO Component.The class certificate balance of the Class AXPP Certificates will equal the component principal balance of its PO Component. The component notional amount of the IO Component immediately prior to any distribution date will be equal to the aggregate stated principal balance of the mortgage loans as of the due date in the prior month after giving effect to prepayments in the prepayment period related to that prior due date. The component principal balance of the PO Component will initially be zero and will increase by the amount of net deferred interest from the mortgage loans allocated to the IO Component, as described in this free writing prospectus. The component principal balance of the PO Component will be reduced by all amounts actually distributed as principal on that component and all realized losses applied in reduction of principal on that component on all prior distribution dates as described in this free writing prospectus. The Class AXPP Certificates will also be entitled to receive prepayment charges on the mortgage loans paid by borrowers.These amounts will not be available for distribution to other classes of certificates.The ratings assigned to the Class AXPP Certificates do not address the likelihood that any prepayment charges will be received by the Class AXPP Certificates. (5) The Class B-10, Class B-11, Class B-12, Class L and Class C-X Certificates are not offered by this free writing prospectus.The Class L Certificates will be entitled to receive all late payment fees collected on the mortgage loans.On each Distribution Date, the Class C-X Certificates will be entitled to receive any amounts remaining in the corridor contract reserve fund and the cap contract reserve fund after all required distributions are made from those funds.Any information contained in this free writing prospectus with respect to these certificates is provided only to permit a better understanding of the offered certificates. S-5 The certificates also will have the following characteristics: Class Initial Pass-Through Rate (1) Pass-Through Rate Before and Including the Optional Termination Date (2) Pass-Through Rate After the Optional Termination Date (3) Interest Accrual Period Interest Accrual Convention Offered Certificates A-1-1 5.500000% LIBOR + 0.180%(4) LIBOR + 0.360%(4) (5) Actual/360 (6) A-1-2 5.500000% LIBOR + 0.180%(4) LIBOR + 0.360%(4) (5) Actual/360 (6) A-2-1 5.410000% LIBOR + 0.090%(4) LIBOR + 0.180%(4) (5) Actual/360 (6) A-2-2 5.500000% LIBOR + 0.180%(4) LIBOR + 0.360%(4) (5) Actual/360 (6) A-2-3 5.600000% LIBOR + 0.280%(4) LIBOR + 0.560%(4) (5) Actual/360 (6) A-2-4 5.630000% LIBOR + 0.310%(4) LIBOR + 0.620%(4) (5) Actual/360 (6) A-3 5.500000% LIBOR + 0.180%(4) LIBOR + 0.360%(4) (5) Actual/360 (6) AXPP N/A (7) (7) calendar month (8) 30/360 (9) A-R 6.569138% (10) (10) calendar month (8) 30/360 (9) B-1 5.770000% LIBOR + 0.450%(4) LIBOR + 0.675%(4) (5) Actual/360 (6) B-2 5.870000% LIBOR + 0.550%(4) LIBOR + 0.825%(4) (5) Actual/360 (6) B-3 6.170000% LIBOR + 0.850%(4) LIBOR + 1.275%(4) (5) Actual/360 (6) B-4 6.320000% LIBOR + 1.000%(4) LIBOR + 1.500%(4) (5) Actual/360 (6) B-5 6.570000% LIBOR + 1.250%(4) LIBOR + 1.875%(4) (5) Actual/360 (6) B-6 6.820000% LIBOR + 1.500%(4) LIBOR + 2.250%(4) (5) Actual/360 (6) B-7 7.320000% LIBOR + 2.000%(4) LIBOR + 3.000%(4) (5) Actual/360 (6) B-8 7.320000% LIBOR + 2.000%(4) LIBOR + 3.000%(4) (5) Actual/360 (6) B-9 7.320000% LIBOR + 2.000%(4) LIBOR + 3.000%(4) (5) Actual/360 (6) Non-Offered Certificates B-10 6.569138% (10) (10) calendar month (8) 30/360 (9) B-11 6.569138% (10) (10) calendar month (8) 30/360 (9) B-12 6.569138% (10) (10) calendar month (8) 30/360 (9) L (11) (11) (11) N/A N/A C-X (11) (11) (11) N/A N/A (1) Reflects the expected pass-through rate as of the closing date. (2) Reflects the pass-through rate calculation up to and including the earliest possible distribution date on which the servicer has the option to purchase the mortgage loans as described in this free writing prospectus. (3) Reflects the pass-through rate calculation if the option to purchase the mortgage loans is not exercised by the servicer at the earliest possible distribution date as described in this free writing prospectus. (4) The pass-through rates on the LIBOR certificates adjust monthly based on the level of one-month LIBOR, subject to the related net WAC cap.LIBOR for the related interest accrual period is calculated as described in this free writing prospectus.The net WAC cap is a per annum rate generally equal to the weighted average adjusted net mortgage rate of the mortgage loans less the effective rate of payments to be made to the swap counterparty (other than swap termination payments resulting from a swap counterparty trigger event) and less, with respect to the Class A-1-2, Class A-2-3 and Class A-3 Certificates, the related policy premium rate, adjusted on the basis of a 360-day year and the actual number of days in the related interest accrual period. (5) The interest accrual period for any distribution date will be the period beginning on the preceding distribution date (or in the case of the first distribution date, on the closing date) and ending on the day immediately preceding that distribution date. (6) Interest will accrue at the rate described in this table on the basis of a 360-day year and the actual number of days that elapsed in the interest accrual period. (7) The pass-through rate for the IO Component of the Class AXPP Certificates for the interest accrual period for any distribution date will equal the excess, if any, of (i) the weighted average net WAC cap (adjusting the net WAC cap relating to the LIBOR certificates to reflect a 30-day month convention and treating the PO Component as having a net WAC cap equal to that of the Class B-10 Certificates for this purpose) for that distribution date over (ii) the weighted average pass-through rate on the certificates (adjusting the pass-through rate relating to the LIBOR certificates to reflect a 30-day month convention and treating the PO Component as having a pass-through rate of zero for this purpose) for that distribution date.On each distribution date, the interest that would otherwise be distributable to the IO Component based on the pass-through rate described above (after giving effect to any reduction in respect of net deferred interest allocated to the IO Component on such distribution date), will be reduced by the amount, if any, that is necessary to fund payment of any carryover shortfall amounts to the holders of the LIBOR certificates.The PO Component is a principal-only component and will not be entitled to distributions of interest. (8) The interest accrual period for any distribution date will be the calendar month preceding that distribution date. (9) Interest will accrue at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. (10) The pass-through rate for the Class A-R, Class B-10, Class B-11 and Class B-12 Certificates for the interest accrual period related to any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans for that distribution date. (11) The Class L and Class C-X Certificates will not accrue any interest. S-6 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates. Designation Classof Certificates Senior Certificates: Class A-1-1, Class A-1-2, Class A-2-1, Class A-2-2, Class A-2-3, Class A-2-4, Class A-3, Class AXPP and ClassA-R Certificates Subordinated Certificates: Class B-1, Class B-2, Class B-3, ClassB-4, ClassB-5, ClassB-6, Class B-7, Class B-8, Class B-9, Class B-10, Class B-11 and Class B-12 Certificates LIBOR Certificates: Offered Certificates (other than the Class AXPP and Class A-R Certificates) Offered Certificates: Senior and Subordinated Certificates (other than the Class B-10, Class B-11 and Class B-12 Certificates) Residual Certificates: ClassA-R Certificates Notional Amount Certificates: ClassAXPP Certificates Super Senior Certificates: Class A-1-1, Class A-1-2, Class A-2-1, Class A-2-2, Class A-2-3 and Class A-2-4 Certificates Senior Support Certificates: Class A-1-2 and Class A-3 Certificates Components: IO and PO Components Non-offered Certificates: Class B-10, Class B-11, Class B-12, Class L and Class C-X Certificates The rights of the holders of the subordinated certificates to receive distributions of principal and interest will be subordinate to the rights of the holders of the senior certificates. The Class L Certificates will be entitled to receive late payment fees paid by borrowers with respect to the mortgage loans, to the extent the issuing entity is entitled to those late payment fees.These amounts will not be available for distribution to other classes of certificates. On each distribution date, the Class C-X Certificates will be entitled to receive any amounts remaining in the corridor contract reserve fund and the cap contract reserve fund after all required distributions are made from those funds. The Class B-10, Class B-11, Class B-12, Class L and Class C-X Certificates are not offered by this free writing prospectus. Record Date The business day immediately preceding a distribution date in the case of the LIBOR certificates or, in the case of the Class AXPP, ClassA-R, Class B-10, Class B-11 and Class B-12 Certificates or if the LIBOR certificates are no longer book-entry certificates, the last business day of the month preceding the month of a distribution date. The record date for any class of certificates for the first distribution date will be the closing date. Denominations Senior Certificates (other than the ClassA-R Certificates): $25,000 and multiples of $1 in excess thereof. Subordinated Certificates: $100,000 and multiples of $1 in excess thereof. ClassA-R Certificates: $100. Registration of Offered Certificates Offered Certificates (other than the Class A-R Certificates) Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and, upon request, through Clearstream Luxembourg or the Euroclear System in Europe. Residual Certificates Fully registered certificated form.The Class A-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. S-7 Distribution Dates We will make distributions on the 25th day of each month. If the 25th day of a month is not a business day, then we will make distributions the next business day. The first distribution date is scheduled for July 25, 2007. Components Solely for purposes of determining distributions of principal and interest and the allocation of realized losses and net deferred interest on the mortgage loans, the Class AXPP Certificates will be comprised of two components: the IO Component and the PO Component.The IO Component is an interest only component that will not have a component principal balance but will accrue interest on its component notional amount (initially, approximately $434,344,776) described in this free writing prospectus.The PO Component will have a component principal balance (initially, zero) that will increase by the amount of net deferred interest that is allocated to the IO Component as described in this free writing prospectus.The class certificate balance, if any, of the Class AXPP Certificates will equal the component principal balance of the PO Component. The holders of the Class AXPP Certificates will be entitled to receive distributions of interest and principal on any distribution date to the extent of the amount of interest or principal distributed with respect to its components on such distribution date.In addition, prepayment charges, if any, received in respect of the mortgage loans will be distributable to the Class AXPP Certificates.Holders of Class AXPP Certificates may not transfer any component separately. Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class or component of certificates is shown in the table on page S-10. On each distribution date, to the extent funds are available, each class or component of certificates will be entitled to receive interest accrued at the applicable pass-through rate during the related interest accrual period on its class certificate balance, or in the case of the Class AXPP Certificates, on the component notional amount of the interest-only component, immediately prior to that distribution date, together with any interest remaining unpaid from prior distribution dates (less any net deferred interest allocated to that class). Interest will accrue for each interest accrual period related to a distribution date on each class of LIBOR certificates at the lesser of (1) the applicable annual rate as described in the table on page S-10 for that class of certificates and (2) the related net WAC cap for that distribution date.The net WAC cap for any distribution date is the weighted average adjusted net mortgage rate of the mortgage loans, net of the effective rate of any swap payments and swap termination payments payable by the issuing entity to the swap counterparty (other than any swap termination payments due to a swap counterparty trigger event) for that distribution date and, in the case of the Class A-1-2, Class A-2-3 and Class A-3 Certificates, the monthly premium due to the certificate insurer, adjusted on the basis of a 360-day year and the actual number of days in the related interest accrual period. Interest will accrue for each interest accrual period related to a distribution date on the Class A-R, Class B-10, Class B-11 and Class B-12 Certificates at the weighted average adjusted net mortgage rate of the mortgage loans for that distribution date. Effect of negative amortization.If an increase in the applicable mortgage index causes interest to accrue on a mortgage loan for a given month in excess of the monthly payment that the borrower elects to pay for that mortgage loan, the amount of that excess will be added to the outstanding principal balance of that mortgage loan in the form of deferred interest.The amount of interest distributable on a distribution date with respect to any class or component of certificates will be reduced by the amount, if any, of net deferred interest for that distribution date that is allocated to such class of certificates, as described in this free writing prospectus.For any distribution date, the amount of deferred interest on the mortgage loans that will be allocated to the classes of certificates will equal the excess, if any, of the interest deferred on the mortgage loans from the previous due date to the due date related to that distribution date over the amount of principal payments (including prepayments and recoveries received on the mortgage loans during the prepayment period related to that distribution date) (this amount is referred to as the “net deferred interest”).In the case of any class of certificates other than the Class AXPP Certificates, the net deferred interest allocated to such class of certificates will be added as principal to the outstanding class certificate balance of such class of certificates.With respect to the Class AXPP Certificates, the net deferred interest allocated to the IO Component will be added as principal to the outstanding component principal balance of the PO Component. S-8 When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan. The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool principal balance as of the first day of the prior month. If the aggregate amount of interest shortfalls resulting from prepayments in excess of a borrower’s interest only monthly payment on the mortgage loans exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each class and component of certificates will be reduced proportionately by the amount of this excess.The financial guaranty insurance policy will not cover prepayment interest shortfalls. If LIBOR plus the related margin for a class of LIBOR certificates exceeds the related capped interest rate, holders of those certificates will be entitled to receive the resulting carryover shortfall amount (which is interest due on a distribution date that was not paid on that distribution date or any prior distribution date due to the application of the related net WAC cap).For each class of LIBOR certificates, any carryover shortfall amounts will be payable from interest otherwise distributable on the IO Component to the extent described in this free writing prospectus, from payments allocated to the issuing entity from the swap contract (until the swap contract termination date), beginning in September 2007, from payments under the cap contract (until the cap contract termination date) and, beginning in November 2007, from payments under the corridor contract (until the corridor contract termination date) in the manner described in this free writing prospectus.The financial guaranty insurance policy will not cover carryover shortfall amounts. Principal Principal will be distributed on each class or component of certificates entitled to receive principal distributions on each distribution date as described in this free writing prospectus. The IO Component is an interest only component and is not entitled to distributions of principal. Amounts Available for Distributions on the Certificates The amount available for distributions on the certificates on any distribution date generally consists of the following (after the fees and expenses described under the next heading are subtracted), in each case to the extent received, collected or paid as provided in the pooling and servicing agreement: • all scheduled installments of interest (net of the expense fees) and principal due and received on the mortgage loans in the applicable period, together with any advances with respect to them; • all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the mortgage loans, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the borrower in accordance with the servicer’s normal servicing procedures; • net proceeds from the liquidation of defaulted mortgage loans, by foreclosure or otherwise during the calendar month preceding the month of the distribution date (to the extent the amounts do not exceed the unpaid principal balance of the mortgage loan, plus accrued interest); • any subsequent recoveries with respect to the mortgage loans; • partial or full prepayments with respect to the mortgage loans collected during the applicable period, together with interest paid in connection with the prepayment, other than certain excess amounts payable to the servicer, and the compensating interest; and • any substitution adjustment amounts or purchase price in respect of a deleted mortgage loan or a mortgage loan repurchased by a seller or originator or purchased by the servicer during the applicable period. Any amounts paid from collections on the mortgage loans will reduce the amount that could have been distributed to the certificateholders. Fees and Expenses The amounts available for distribution on the certificates on any distribution date generally will not include the following amounts: S-9 • the servicing fee and additional servicing compensation due to the servicer (as described in this free writing prospectus; • the monthly premium payable to the certificate insurer; • the trustee fee due to the trustee; • any lender paid mortgage insurance premiums; • amounts reimbursed to the servicer and the trustee in respect of advances previously made by them and other amounts for which the servicer and trustee are entitled to be reimbursed; • all late payment fees (which are distributable only to the Class L Certificates); • all prepayment charges (which are distributable only to the Class AXPP Certificates); and • all other amounts for which the depositor, the seller or the servicer is entitled to be reimbursed. These amounts will reduce the amount otherwise available for distribution on the certificateholders. Servicing Fee The servicer will be paid a monthly fee (referred to as the servicing fee) with respect to each mortgage loan of 0.375% per annum (referred to as the servicing fee rate). Additional Servicing Compensation The servicer is also entitled to receive additional servicing compensation, assumption fees and other similar charges (excluding prepayment charges and late payment fees) and investment income earned on amounts on deposit in certain of the issuing entity’s accounts and excess proceeds with respect to liquidated mortgage loans. Source and Priority of Distributions These amounts will be paid to the servicer from collections on the mortgage loans prior to any distributions on the certificates. Certificate Insurer Premium and Reimbursement of Amounts Owed to the Certificate Insurer The certificate insurer will receive a monthly premium on each distribution date equal to the sum of (a) 1/12th of the product of the Class A-1-2 policy premium rate and the class certificate balance of the Class A-1-2 Certificates (determined prior to giving effect to distributions on that date), (b) 1/12th of the product of the Class A-2-3 policy premium rate and the class certificate balance of the Class A-2-3 Certificates (determined prior to giving effect to distributions on that date), and (c) 1/12th of the product of the Class A-3 policy premium rate and the class certificate balance of the Class A-3 Certificates (determined prior to giving effect to distributions on that date), plus unreimbursed guaranteed distributions and other amounts due the certificate insurer under the commitment letter, together in each case with interest thereon at the late payment rate. Priority of Distributions In general, on any distribution date, available funds will be distributed in the following priority: • to the swap reserve fund, any net swap payment or swap termination payment payable to the swap counterparty (other than a swap termination payment resulting from a swap counterparty trigger event); • concurrently, (x) to payments to the certificate insurer of the monthly premium (and any unpaid premium with interest at the late payment rate) relating to the financial guaranty insurance policy for the benefit of the Class A-1-2, Class A-2-3 and Class A-3 Certificates, and (y) to interest on each interest-bearing class and component of senior certificates, theinterest distribution amount for each such class and distribution date, pro rata, based on their respective entitlements; provided, however, that any interest that the IO Component is otherwise entitled to receive (after giving effect to any reduction in respect of net deferred interest allocated to the IO Component) will first be deposited into the carryover shortfall reserve fund; • to principal of the classes and component of senior certificates then entitled to receive distributions of principal, in the order and subject to the priorities set forth below; • to the certificate insurer, any reimbursement amount; • to interest on and then principal of the classes of subordinated certificates, in the order of their seniority, beginning with the Class B-1 Certificates, in each case subject to the limitations set forth below; S-10 • to the swap reserve fund, any swap termination payment payable to the swap counterparty resulting from a swap counterparty trigger event; and • from any remaining available amounts, to the Class A-R Certificates. Carryover Shortfall Reserve Fund On each distribution date, all amounts distributable as interest to the IO Component will be deposited in the carryover shortfall reserve fund and will be distributed to pay carryover shortfall amounts on the LIBOR certificates. Any amounts that were distributable to the IO Component but were not used to pay carryover shortfall amounts as described above will be distributed to the Class AXPP Certificates. Holders of the Class AXPP Certificates will not be entitled to reimbursement for any amounts in respect of interest otherwise payable to an IO Component that was used to pay carryover shortfall amounts on other classes of certificates. Principal Distributions Generally, principal collections (net of amounts used to offset the deferred interest as described in this free writing prospectus) from the mortgage loans are allocated to the senior certificates as set forth below, and any remainder is allocated to the subordinated certificates: • in the case of scheduled principal collections on the mortgage loans, the amount allocated to the senior certificates is based on the ratio of the aggregate class certificate balance and component balance of the senior certificates and component to the aggregate stated principal balance of the mortgage loans and • in the case of principal prepayments on the mortgage loans, the amount allocated to the senior certificates and component is based on a fixed percentage (equal to 100%) until the seventh anniversary of the first distribution date, at which time the percentage will step down as described in this free writing prospectus, if the specified conditions are met. Notwithstanding the foregoing, • no decrease in the senior prepayment percentage will occur unless certain conditions related to the loss and delinquency performance of the mortgage loans are satisfied and • if the subordination percentage meets a certain threshold and certain conditions related to loss and delinquency performance of the mortgage loans are satisfied (referred to as the “two times test”), the senior prepayment percentage will step down prior to the seventh anniversary of the first distribution date, and will be a smaller percentage than would be the case if the two times test were not met. The IO Component does not have a class certificate balance and is not entitled to any distributions of principal but will bear interest during each interest accrual period on its component notional amount. Senior Certificates On each distribution date, the principal amount, up to the senior principal distribution amount, will be distributed as principal of the classes and components of senior certificates in the following priority: (1) to the Class A-R Certificates, until its class certificate balance is reduced to zero; (2) concurrently: (A) 85.0001123082%, as follows: (x) 70.0000880848%, concurrently, to the Class A-1-1 and Class A-1-2 Certificates, pro rata, until their respective class certificate balances are reduced to zero; and (y) 29.9999119152%, sequentially, to the Class A-2-1, Class A-2-2, Class A-2-3 and Class A-2-4 Certificates, in that order, until their respective class certificate balances are reduced to zero; and (B) 14.9998876918%, to the Class A-3 Certificates, until its class certificate balance is reduced to zero; (3) to the PO Component, until its component principal balance is reduced to zero; and (4) to the certificate insurer, any reimbursement amounts owing to the certificate insurer under the pooling and servicing agreement and commitment letter and any unpaid premium with interest at the late payment rate. S-11 Subordinated Certificates; Applicable Credit Support Percentage Trigger On each distribution date, to the extent of available funds available therefor, the principal amount, up to the subordinated principal distribution amount, will be distributed as principal to the classes of subordinated certificates in order of their distribution priorities, beginning with the Class B-1 Certificates, until their respective class certificate balances are reduced to zero.Each class of subordinated certificates will be entitled to receive its pro rata share of the subordinated principal distribution amount; provided, that if the applicable credit support percentage of a class of subordinated certificates (other than the class of subordinated certificates then outstanding with the highest distribution priority) is less than the original applicable credit support percentage for that class (referred to as a “restricted class”), the restricted class will not receive distributions of principal prepayments.Instead, the portion of principal prepayments otherwise distributable to the restricted class will be allocated to those classes of subordinated certificates that are not restricted classes, pro rata, based upon their respective class certificate balances and distributed in the sequential order described above. The Swap Contract The supplemental interest trustee, on behalf of the supplemental interest trust, will enter into an interest rate swap contract with the swap counterparty. On or prior to each distribution date to and including the swap contract termination date, the supplemental interest trustee will be obligated to pay to the swap counterparty an amount equal to the product of (a) the swap fixed payment rate for that distribution date, (b) 250, (c) the swap contract notional balance for that distribution date and (d) the number of days in the related calculation period, calculated on the basis of a 360 day year divided into twelve 30 day months.In addition, on or prior to the distribution date to and including the swap contract termination date, the swap counterparty will be obligated to pay to the supplemental interest trustee an amount equal to the product of (a) one-month LIBOR, (b) 250, (c) the swap contract notional balance for that distribution date and (d) the actual number of days in the related calculation period, divided by 360. On each distribution date, to the extent that the amount payable by the supplemental interest trustee exceeds the amount payable by the swap counterparty, the trustee will be required to deduct from available funds the amount of that excess and, in its capacity as supplemental interest trustee, to remit the amount of that excess to the swap counterparty for the swap contract.To the extent that the amount payable by the swap counterparty exceeds the amount payable by the supplemental interest trustee, the swap counterparty will be required to pay to the supplemental interest trustee the amount of that excess.Any net payment received by the supplemental interest trustee from the swap counterparty will be used to pay current interest and carryover shortfall amounts on the LIBOR certificates. The Corridor Contract and the Cap Contract The supplemental interest trust will also have the benefit of an interest rate corridor contract and an interest rate cap contract for the benefit of the LIBOR certificates and the Class C-X Certificates.The corridor contract and the cap contract will be evidenced by two separate transactions, one between the corridor counterparty and the supplemental interest trust, and the other between the cap counterparty and the supplemental interest trust.Amounts received on the corridor contract and the cap contract will be deposited in the related reserve fund created under the pooling and servicing agreement. Beginning on the distribution date in September 2007 and on each distribution date prior to and including the distribution date in February 2027, amounts received by the supplemental interest trustee in respect of the cap contract will be available as described in this free writing prospectus to pay carryover shortfall amounts first, to the Class A-2-3 Certificates, and then pro rata to the other classes of LIBOR certificates. Beginning on the distribution date in November 2007 and on each distribution date thereafter to and including the distribution date in May 2012, amounts, if any, received by the supplemental interest trustee on behalf of the supplemental interest trust in respect of the corridor contract will be available as described in this free writing prospectus to cover carryover shortfall amounts on the LIBOR certificates. Payments under the corridor contract and the cap contract will be made pursuant to the formulas described in this free writing prospectus.Any amounts received in excess of the amount necessary to cover the amounts described above will be paid as described in this free writing prospectus. S-12 Limited Recourse The only source of funds available for interest and principal distributions on the certificates will be the assets of the issuing entity and the supplemental interest trust.The issuing entity will have no source of funds other than (x) collections and recoveries of the mortgage loans through insurance or otherwise and (y) a financial guaranty insurance policy issued by Financial Security Assurance Inc. for the benefit of the Class A-1-2, Class A-2-3 and Class A-3 Certificates (subject to the terms described in this free writing prospectus).No other entity will be required or expected to make any distributions on the certificates. Optional Termination The servicer may purchase all of the remaining assets of the issuing entity and retire all outstanding classes of certificates following the distribution date on which the aggregate stated principal balance of all of the mortgage loans and real estate owned by the issuing entity declines below 10% of the aggregate stated principal balance of the mortgage loans as of the cut-off date. Advances The servicer will make cash advances with respect to delinquent payments of principal and interest on the mortgage loans to the extent the servicer reasonably believes that the cash advances can be repaid from future payments on the mortgage loans. These cash advances are only intended to maintain a regular flow of scheduled interest and principal distributions on the certificates and are not intended to guarantee or insure against losses. Required Repurchases, Substitutions or Purchases of Mortgage Loans The seller will make certain representations and warranties relating to the mortgage loans pursuant to the pooling and servicing agreement.If with respect to any mortgage loan any of the representations and warranties are breached in any material respect as of the date made, or an uncured material document defect exists, the seller will be obligated to repurchase or substitute for the mortgage loan. The servicer is permitted to modify any mortgage loan at the request of the related mortgagor, provided that the servicer purchases the mortgage loan from the issuing entity immediately preceding the modification and that the modification is in lieu of a refinancing.In addition, under limited circumstances, the servicer will repurchase certain mortgage loans that experience an early payment default (default in the first three months following origination). Credit Enhancement The issuance of senior certificates and subordinated certificates by the issuing entity is designed to increase the likelihood that senior certificateholders will receive regular distributions of interest and principal. Subordination The senior certificates will have a distribution priority over the subordinated certificates.Each class of subordinated certificates will have a distribution priority over the class or classes of certificates with a higher numerical designation, if any. Subordination is designed to provide the holders of certificates with a higher distribution priority with protection against most losses realized when the remaining unpaid principal balance of a mortgage loan exceeds the proceeds recovered upon the liquidation of that mortgage loan. In general, this loss protection is accomplished by allocating the realized losses first, to the subordinated certificates, beginning with the class of subordinated certificates then outstanding with the lowest priority of distribution, and second to the senior certificates (other than the notional amount certificates) and the PO Component in accordance with the priorities set forth under “Description of the Certificates—Allocation of Losses.”However, any realized losses that would otherwise be allocated to a class of super senior certificates will instead be allocated to the related support certificates until its class certificate balance is reduced to zero.Any realized losses that would otherwise be allocated to the Class A-1-2, Class A-2-3 or Class A-3 Certificates will be covered by the financial guaranty insurance policy. Additionally, as described above under “—Principal Distributions,” unless certain conditions are met, the senior prepayment percentage (which determines the allocation of unscheduled payments of principal between the senior certificates and the subordinated certificates) will exceed the senior percentage (which represents such senior certificates’ pro rata percentage interest in the mortgage loans).This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates which receive these unscheduled payments of principal while, in the absence of realized losses, increasing the interest in the principal balance evidenced by the subordinated certificates. Increasing the interest of the subordinated certificates relative to that of the senior certificates is intended to preserve the availability of the subordination provided by the subordinated certificates. S-13 Financial Guaranty Insurance Policy The Class A-1-2, Class A-2-3 and Class A-3 Certificates have the benefit of a financial guaranty insurance policy pursuant to which Financial Security Assurance Inc. will unconditionally and irrevocably guarantee certain payments on the Class A-1-2, Class A-2-3 and Class A-3 Certificates on each distribution date subject to certain terms and conditions set forth in the financial guaranty insurance policy.The financial guaranty insurance policy will not cover any class of certificates other than the Class A-1-2, Class A-2-3 and Class A-3 Certificates and is subject to certain limitations as described in this free writing prospectus. Tax Status For federal income tax purposes, the issuing entity (exclusive of the swap contract, the corridor contract, the cap contract and the derivative reserve funds) will comprise one or more real estate mortgage investment conduits in a tiered structure.The highest tier will be referred to as the Master REMIC and each underlying tier (if any) will be referred to as an underlying REMIC.Each underlying REMIC (if any) will hold mortgage loans (or uncertificated regular interests) and will issue several classes of uncertificated regular interests and a single uncertificated residual interest.The Master REMIC will hold as assets regular interests issued by underlying REMICs (or the mortgage loans if there are no underlying REMICs) and will issue the several classes of certificates, which, other than the Class C-X, Class L and the Class A-R Certificates, will represent the regular interests in the Master REMIC.The rights of the LIBOR certificates to receive payments of tax carryover shortfall amounts will represent, for federal income tax purposes, separate contractual rights coupled with REMIC regular interests within the meaning of Treasury regulation § 1.860G-2(i).The Class A-R Certificates will represent ownership of the residual interest in one or more REMICs described in the pooling and servicing agreement. The swap contract, the corridor contract, the cap contract, the derivative reserve funds and the supplemental interest trust will not constitute any part of any REMIC created under the pooling and servicing agreement. ERISA Considerations The Class A-1-1, Class A-2-1, Class A-2-2, Class A-2-3, Class A-2-4 or Class AXPP Certificates may be purchased by a pension or other benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended or Section 4975 of the Internal Revenue Code of 1986, as amended, or by an entity investing the assets of such a benefit plan, so long as certain conditions are met, and provided that so long as the swap contract, the corridor contract and/or the cap contract is in effect, such purchase or holding is also eligible for exemptive relief available under an investor based exemption. A fiduciary of such plans or arrangements must determine that the purchase of a certificate is consistent with its fiduciary duties and does not result in a nonexempt prohibited transaction under applicable law. The offered certificates (other than the Class A-1-1, Class A-2-1, Class A-2-2, Class A-2-3, Class A-2-4 or Class AXPP Certificates) may not be purchased or held by employee benefit plans or other retirement arrangements subject to the Employee Retirement Income Security Act of 1974 or Section 4975 of the Internal Revenue Code of 1986, unless such purchase or holding is made by an insurance company using funds contained in an insurance company general account and so long as certain requirements are met. Legal Investment The offered certificates (other than the Class B-4, Class B-5, Class B-6, Class B-7, Class B-8 and Class B-9 Certificates) will be mortgage related securities for purposes of the Secondary Mortgage Market Enhancement Act of 1984 as long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The Class B-4, Class B-5, Class B-6, Class B-7, Class B-8 and Class B-9 Certificates will not be rated in one of the two highest rating categories by a nationally recognized statistical rating organization, and therefore, will not be mortgage related securities for purposes of that Act. S-14 Mortgage Loans Mortgage Rates for the Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 5.001 - 5.500 30 $ 7,394,275.73 1.70 % $ 246,475.86 5.500 % 744 74.44 % 5.501 - 6.000 73 23,873,598.61 5.50 327,035.60 5.869 732 75.99 6.001 - 6.500 247 72,460,137.88 16.68 293,360.88 6.390 735 73.18 6.501 - 7.000 584 179,549,040.88 41.34 307,446.99 6.824 723 74.14 7.001 - 7.500 201 78,862,857.62 18.16 392,352.53 7.299 721 75.54 7.501 - 8.000 124 49,991,075.58 11.51 403,153.84 7.781 702 77.18 8.001 - 8.500 50 18,371,642.33 4.23 367,432.85 8.276 697 78.62 8.501 - 9.000 11 3,710,601.54 0.85 337,327.41 8.771 691 79.89 9.001 - 9.500 1 131,546.29 0.03 131,546.29 9.125 710 80.00 Total 1,321 $ 434,344,776.46 100.00 % (1) As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans was approximately 6.952% per annum. Current Principal Balances for the Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 50,000.01 - 100,000.00 34 $ 2,938,016.51 0.68 % $ 86,412.25 6.853 % 715 77.77 % 100,000.01 - 150,000.00 180 22,773,717.96 5.24 126,520.66 6.756 726 77.58 150,000.01 - 200,000.00 190 33,430,092.66 7.70 175,947.86 6.689 720 78.03 200,000.01 - 250,000.00 174 38,713,836.08 8.91 222,493.31 6.929 728 75.84 250,000.01 - 300,000.00 141 38,923,195.49 8.96 276,051.03 6.876 718 75.39 300,000.01 - 350,000.00 134 43,550,616.68 10.03 325,004.60 6.965 717 76.08 350,000.01 - 400,000.00 107 39,957,481.50 9.20 373,434.41 7.012 732 75.01 400,000.01 - 450,000.00 78 33,018,359.96 7.60 423,312.31 7.093 721 74.80 450,000.01 - 500,000.00 61 28,604,348.43 6.59 468,923.74 7.096 714 76.88 500,000.01 - 550,000.00 56 29,298,709.68 6.75 523,191.24 6.895 725 74.42 550,000.01 - 600,000.00 45 25,764,153.91 5.93 572,536.75 7.019 712 76.53 600,000.01 - 650,000.00 38 23,728,769.19 5.46 624,441.29 7.044 724 75.32 650,000.01 - 700,000.00 20 13,366,260.07 3.08 668,313.00 6.868 715 75.88 700,000.01 - 750,000.00 12 8,730,039.49 2.01 727,503.29 7.094 727 74.40 750,000.01 - 800,000.00 9 6,972,794.16 1.61 774,754.91 6.972 732 64.01 800,000.01 - 850,000.00 5 4,130,204.11 0.95 826,040.82 7.078 734 71.94 850,000.01 - 900,000.00 7 6,108,227.74 1.41 872,603.96 7.177 696 61.59 900,000.01 - 950,000.00 7 6,447,645.23 1.48 921,092.18 7.128 715 74.20 950,000.01 - 1,000,000.00 11 10,819,930.30 2.49 983,630.03 6.862 719 74.22 1,000,000.01 - 1,250,000.00 5 5,638,272.83 1.30 1,127,654.57 6.967 727 54.72 1,250,000.01 - 1,500,000.00 3 3,979,987.48 0.92 1,326,662.49 7.326 729 75.00 1,500,000.01 - 1,750,000.00 2 3,012,029.65 0.69 1,506,014.83 6.999 729 74.57 1,750,000.01 - 2,000,000.00 1 1,919,131.26 0.44 1,919,131.26 6.625 697 54.91 2,500,000.01 - 2,750,000.00 1 2,518,956.09 0.58 2,518,956.09 6.875 739 59.64 Total 1,321 $ 434,344,776.46 100.00 % (1) As of the Cut-off Date, the average principal balance of the Mortgage Loans was approximately $328,799.98. S-15 Original Loan-to-Value Ratios for the Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 15.01 - 20.00 2 $ 937,039.23 0.22 % $ 468,519.62 6.708 % 749 19.06 % 20.01 - 25.00 3 1,096,892.72 0.25 365,630.91 6.459 745 20.64 25.01 - 30.00 7 2,492,748.71 0.57 356,106.96 6.610 728 26.50 30.01 - 35.00 10 2,450,677.78 0.56 245,067.78 6.681 745 32.49 35.01 - 40.00 9 2,954,487.79 0.68 328,276.42 6.759 734 38.21 40.01 - 45.00 16 5,769,607.67 1.33 360,600.48 6.803 718 43.29 45.01 - 50.00 18 4,977,013.22 1.15 276,500.73 6.584 736 47.51 50.01 - 55.00 44 15,360,291.14 3.54 349,097.53 6.639 741 52.89 55.01 - 60.00 38 14,682,791.91 3.38 386,389.26 6.862 747 58.33 60.01 - 65.00 64 20,987,763.53 4.83 327,933.81 6.716 737 62.79 65.01 - 70.00 83 27,921,582.30 6.43 336,404.61 6.865 727 68.46 70.01 - 75.00 184 69,906,191.20 16.09 379,924.95 6.926 721 73.81 75.01 - 80.00 532 194,814,288.13 44.85 366,192.27 7.160 718 79.42 80.01 - 85.00 61 13,957,507.11 3.21 228,811.59 6.638 718 83.72 85.01 - 90.00 177 41,899,555.37 9.65 236,720.65 6.685 710 88.99 90.01 - 95.00 73 14,136,338.65 3.25 193,648.47 6.647 715 94.29 Total 1,321 $ 434,344,776.46 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Mortgage Loans was approximately 74.93%. Original Term to Stated Maturity for the Mortgage Loans Original Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 360 1,313 $ 429,652,666.12 98.92 % $ 327,229.75 6.947 % 721 74.90 % 480 8 4,692,110.34 1.08 586,513.79 7.370 733 77.98 Total 1,321 $ 434,344,776.46 100.00 % Remaining Terms to Stated Maturity for the Mortgage Loans(1) Remaining Terms to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 349 2 $ 599,035.97 0.14 % $ 299,517.99 7.750 % 719 80.00 % 350 16 7,283,299.19 1.68 455,206.20 7.800 712 74.56 351 13 4,750,398.68 1.09 365,415.28 7.808 714 78.99 352 31 11,098,809.41 2.56 358,026.11 7.671 722 78.33 353 35 18,450,558.23 4.25 527,158.81 7.442 719 73.07 354 75 30,811,915.93 7.09 410,825.55 7.382 719 74.89 355 237 76,992,420.06 17.73 324,862.53 6.908 716 74.85 356 86 31,998,623.67 7.37 372,077.02 7.388 705 76.95 357 292 93,950,044.11 21.63 321,746.73 6.830 722 73.68 358 214 69,362,795.49 15.97 324,125.21 6.765 730 75.61 359 310 83,571,765.38 19.24 269,586.34 6.610 726 74.61 360 2 783,000.00 0.18 391,500.00 6.079 747 77.38 472 3 1,041,385.52 0.24 347,128.51 7.763 681 79.77 473 5 3,650,724.82 0.84 730,144.96 7.258 748 77.47 Total 1,321 $ 434,344,776.46 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Mortgage Loans was approximately 358months. S-16 Geographic Distribution of the Mortgaged Properties for the Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Alabama 18 $ 4,071,304.13 0.94 % $ 226,183.56 6.673 % 716 80.94 % Arizona 53 16,149,052.03 3.72 304,699.09 6.833 727 70.71 California 427 194,528,404.14 44.79 455,570.03 7.149 721 73.37 Colorado 17 5,275,875.62 1.21 310,345.62 6.619 750 75.95 Connecticut 19 6,358,193.20 1.46 334,641.75 6.802 725 74.23 Delaware 5 1,457,120.52 0.34 291,424.10 6.676 692 81.49 District of Columbia 2 822,496.21 0.19 411,248.11 6.862 750 56.11 Florida 107 30,385,912.95 7.00 283,980.49 6.999 728 76.43 Georgia 36 9,373,518.44 2.16 260,375.51 6.760 717 77.46 Hawaii 8 3,893,447.17 0.90 486,680.90 7.141 716 76.03 Idaho 5 1,239,381.13 0.29 247,876.23 6.954 716 76.88 Illinois 17 3,935,059.02 0.91 231,474.06 6.774 711 79.08 Indiana 8 1,112,567.60 0.26 139,070.95 6.206 723 86.40 Iowa 3 624,006.58 0.14 208,002.19 6.788 690 85.17 Kentucky 4 793,276.28 0.18 198,319.07 6.128 709 83.00 Louisiana 9 1,349,352.94 0.31 149,928.10 6.474 726 77.66 Maine 5 1,351,921.16 0.31 270,384.23 6.473 711 84.57 Maryland 45 14,751,600.68 3.40 327,813.35 6.917 722 75.46 Massachusetts 23 7,403,171.02 1.70 321,877.00 6.804 709 76.91 Michigan 58 12,810,284.70 2.95 220,866.98 6.654 717 79.43 Minnesota 18 4,489,188.14 1.03 249,399.34 6.816 724 81.02 Mississippi 4 811,172.85 0.19 202,793.21 6.220 706 88.10 Missouri 17 3,440,509.31 0.79 202,382.90 6.842 697 83.08 Montana 6 1,571,045.80 0.36 261,840.97 6.344 704 78.06 Nebraska 3 501,014.95 0.12 167,004.98 6.996 726 79.10 Nevada 40 13,774,713.49 3.17 344,367.84 6.919 738 71.17 New Hampshire 1 296,422.34 0.07 296,422.34 8.375 684 80.00 New Jersey 47 15,621,778.85 3.60 332,378.27 6.608 722 73.11 New Mexico 8 1,991,657.36 0.46 248,957.17 6.564 722 79.05 New York 30 9,681,972.52 2.23 322,732.42 6.621 717 66.58 North Carolina 24 6,080,405.84 1.40 253,350.24 6.555 703 74.17 North Dakota 1 166,681.62 0.04 166,681.62 6.875 678 76.78 Ohio 20 2,915,871.74 0.67 145,793.59 6.843 738 84.33 Oklahoma 6 1,108,555.50 0.26 184,759.25 6.746 728 88.12 Oregon 23 5,472,699.45 1.26 237,943.45 6.783 735 75.64 Pennsylvania 29 5,892,221.69 1.36 203,180.06 6.425 713 78.97 Rhode Island 1 206,344.97 0.05 206,344.97 7.000 737 80.00 South Carolina 14 4,493,986.90 1.03 320,999.06 6.662 728 71.34 South Dakota 5 1,112,574.99 0.26 222,515.00 6.239 754 65.01 Tennessee 11 2,130,637.16 0.49 193,694.29 6.814 715 89.19 Texas 25 4,461,461.61 1.03 178,458.46 6.741 708 82.69 Utah 16 2,982,668.18 0.69 186,416.76 6.907 753 77.24 Virginia 66 18,951,108.13 4.36 287,138.00 6.935 714 79.36 Washington 9 2,155,091.01 0.50 239,454.56 7.199 721 74.93 West Virginia 14 3,199,953.24 0.74 228,568.09 6.755 722 75.25 Wisconsin 9 1,392,397.63 0.32 154,710.85 6.686 738 83.05 Wyoming 5 1,756,695.67 0.40 351,339.13 6.666 721 78.87 Total 1,321 $ 434,344,776.46 100.00 % S-17 Mortgagors’ FICO Credit Scores for the Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 620 1 $ 362,768.95 0.08 % $ 362,768.95 6.500 % 620 76.84 % 621 – 640 48 13,851,161.49 3.19 288,565.86 7.046 631 81.40 641 – 660 73 21,349,595.92 4.92 292,460.22 7.345 652 76.34 661 – 680 147 50,303,763.93 11.58 342,202.48 7.173 671 76.73 681 – 700 209 72,688,724.11 16.74 347,792.94 7.012 691 76.44 701 – 720 179 60,049,822.69 13.83 335,473.87 6.931 711 73.91 721 – 740 182 64,754,441.77 14.91 355,793.64 6.990 731 75.19 741 – 760 161 52,608,954.88 12.11 326,763.69 6.792 750 75.40 761 – 780 152 47,936,797.53 11.04 315,373.67 6.872 771 73.99 781 – 800 125 37,456,424.31 8.62 299,651.39 6.692 789 71.58 801 – 820 41 12,135,370.88 2.79 295,984.66 6.606 808 65.58 821 – 840 3 846,950.00 0.19 282,316.67 6.783 825 53.63 Total 1,321 $ 434,344,776.46 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Mortgage Loans was approximately 721. Types of Mortgaged Properties for the Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Single Family Residence 892 $ 285,510,348.22 65.73 % $ 320,078.87 6.912 % 719 74.47 % Planned Unit Development (PUD) 251 95,217,452.07 21.92 379,352.40 6.975 727 75.76 Condominium High Rise 5 1,717,147.93 0.40 343,429.59 8.001 737 77.51 Condominium Low Rise 123 36,198,714.34 8.33 294,298.49 7.044 730 77.07 Two-to Four-Family Residence 45 14,812,854.73 3.41 329,174.55 7.216 711 72.49 Townhouse 5 888,259.17 0.20 177,651.83 6.941 716 82.64 Total 1,321 $ 434,344,776.46 100.00 % Purposes of the Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Refinance (Cash Out) 705 $ 238,363,814.13 54.88 % $ 338,104.70 6.882 % 720 72.52 % Refinance (Rate/Term) 404 122,393,805.46 28.18 302,954.96 6.929 721 76.35 Purchase 212 73,587,156.87 16.94 347,109.23 7.216 727 80.36 Total 1,321 $ 434,344,776.46 100.00 % S-18 Occupancy Types for the Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Primary Home 1,082 $ 366,205,673.54 84.31 % $ 338,452.56 6.936 % 720 75.13 % Investment 189 50,927,911.83 11.73 269,459.85 7.031 734 73.92 Secondary Home 50 17,211,191.09 3.96 344,223.82 7.044 727 73.64 Total 1,321 $ 434,344,776.46 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Mortgage Loans Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Full/Alternate 487 $ 124,019,608.77 28.55 % $ 254,660.39 6.616 % 727 75.50 % Stated Income 733 270,946,730.39 62.38 369,640.83 7.032 720 75.07 No Ratio 62 22,415,914.05 5.16 361,547.00 7.590 704 76.70 No Income/No Asset 24 10,836,963.67 2.50 451,540.15 7.393 723 71.10 No Doc 15 6,125,559.58 1.41 408,370.64 7.063 748 57.51 Total 1,321 $ 434,344,776.46 100.00 % Loan Ages for the Mortgage Loans(1) Loan Age (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 2 $ 783,000.00 0.18 % $ 391,500.00 6.079 % 747 77.38 % 1
